Order filed February 17, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-00431-CV
                                    ____________

                           JASMINE RICKS, Appellant

                                          V.

        QUALITY CARRIERS, INC. & CRAIG L. SMITH, Appellees


                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-17716

                                      ORDER

      Appellant’s brief was filed February 5, 2015. The court has determined that
appellant failed to substantially comply with Rule 38 of the Texas Rules of
Appellate Procedure. In particular, appellant has failed to provide a clear and
concise argument for each contention made with appropriate citations to the record
and to authority. Tex. R. App. P. 38.1(f), (h).

      Accordingly, pursuant to Rule 38.9(b), the court strikes the brief filed
February 5, 2015, and orders appellant to file a corrected brief complying with the
rules of appellate procedure on or before March 19, 2015. See Tex. R. App. P.
38.9(b). If appellant fails to file a brief on or before March 19, 2015, the appeal
will be dismissed for want of prosecution. See Tex. R. App. P. 42.3(b).



                                      PER CURIAM